Citation Nr: 1204934	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  03-21 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of cold injuries of the bilateral lower extremities.

2.  Entitlement to service connection for the residuals of cold injuries of the bilateral upper extremities.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran had verified active duty service from January 1949 to January 1950, and additional unverified active duty service from September 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for the residuals of cold injuries of the bilateral upper and lower extremities, bilateral hearing loss, a bilateral knee disability, and a lumbar spine disability.

In August 2007 and December 2009, the Board remanded the claims for additional development.

In November 2009, the Board advanced this case on its docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issues of entitlement to service connection for the residuals of cold injuries of the bilateral upper extremities, a bilateral knee disability, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran developed onychomycosis and peripheral neuropathy of both lower extremities as a result of frostbite injuries he sustained while stationed in Korea.

2.  The Veteran served in combat in Korea, as a result of which he was exposed to loud noises.

3.  The Veteran's bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The residuals of cold injuries (onychomycosis and peripheral neuropathy) of both lower extremities were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants service connection for the residuals of cold injuries of the bilateral lower extremities and for bilateral hearing loss, which constitutes a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duties to notify or assist with respect to these claims is necessary.

Service Connection

The Veteran asserts that while stationed in Korea from late 1950 to early 1951, he was exposed to extremely cold temperatures, as a result of which he developed frost bite of both lower extremities.  The residuals of the frostbite include onychomycosis and peripheral neuropathy of both lower extremities, for which he seeks service connection.  He also asserts that during this period he was exposed to hazardous noise in the form of artillery fire, and that the acoustic trauma associated with such noise exposure resulted in his current bilateral hearing loss.  

As noted in the Introduction section above, the Veteran had verified active duty service from January 1949 to January 1950, and additional unverified active duty service from September 1950 to July 1951.  The Veteran had no foreign service during his verified period of active duty.  Thus, the Veteran's claims stem from his unverified period of active duty service.

The vast majority of the Veteran's service records are presumed to have been destroyed in a fire in 1973.  Most of his available service records pertain to his first period of active duty.  The Veteran did, however, submit a July 1951 record of service discharge.  This record does not show when he entered active duty service.  Each attempt to verify the date as of which the Veteran entered his second period of active duty service was unsuccessful; for this reason, VA was unable to verify the dates of his second period of active duty.  

When a veteran's records have been destroyed, VA has an obligation to search for alternative records that might support the veteran's case.  Cuevas v. Principi, 3 Vet. App. 542  (1992).  In this regard, VA obtained a December 1950 record from the Office of the Surgeon General which shows that the Veteran underwent surgical repair of an inguinal hernia in a U.S. Army hospital located in Korea.  This record shows that at the time of the surgery, the Veteran had been stationed in Korea for approximately 42 days, which is consistent with the Veteran's report of the dates of his tour of duty in Korea.  As such, it serves as persuasive corroboration of both the Veteran's service in Korea, and the date as of which he arrived in Korea.  Notably, the Veteran's service in Korea is not in doubt; in a January 2003 rating decision, the RO granted service connection for the residuals of the December 1950 herniorrhaphy.

Other evidence supportive of the Veteran's contentions regarding his second period of active service includes an April 2003 statement written by a soldier with whom the Veteran served.  In this letter, the former fellow serviceman indicated that he and the Veteran were activated from the inactive reserve in Jackson, Mississippi, and were transferred to Korea in the later part of October or November 1950.  This mirrors the Veteran's own report of his service history; as such, it also serves as persuasive corroboration of the dates of the Veteran's service in Korea.

As the July 1951 record of service discharge, the December 1950 record from the Office of the Surgeon General, and the April 2003 statement written by the soldier with whom the Veteran served offer persuasive corroboration of the Veteran's service in Korea and the dates of his second period of active service, and this evidence is uncontradicted, the Board will consider the Veteran's second period of active service from September 1950 to July 1951 to be verified, and the Veteran to be eligible for service connection based on this service.

The Board now turns to the merits of the Veteran's claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including peripheral neuropathy and sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

For injuries alleged to have been incurred in combat, the law provides a relaxed evidentiary standard of proof to determine service connection.  38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)  (2011).   Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b) does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 Fed. Cir. 1996).  

As noted above, the records associated with the Veteran's second period of active service are unavailable.  Accordingly, there is no evidence from the service department verifying the Veteran's participation in combat.  However, in December 2003 testimony before a Decision Review Officer at the RO, the Veteran reported that he came under enemy fire while stationed in Korea.  As this testimony is uncontradicted, the Board, resolving doubt in the Veteran's favor, finds that the Veteran participated in combat, such that he is entitled to the relaxed evidentiary standard of proof to determine service connection, pursuant to 38 U.S.C.A. § 1154(b).

a.  Residuals of Cold Injuries of the Bilateral Lower Extremities

In written statements submitted in support of his claim and in December 2003 testimony at the RO, the Veteran reported that he was stationed in northern Korea during late 1950 and early 1951.  During these winter months, he was exposed to extreme cold.  He described spending all of his time outdoors, and having inadequate cold weather gear and little protection from the elements.  There was no shelter available to him in which he could escape from the cold.  As a result, he developed frostbite of both feet, to which he attributes his current peripheral neuropathy.  

As noted above, the majority of the Veteran's service records are unavailable.  However, there is sufficient evidence of record to establish that the Veteran served in combat in Korea during the winter of 1950-1951.  As the Veteran served in combat and is competent to report exposure to extremely cold temperatures, and cold injuries would be consistent with the circumstances of his service, he may be presumed to have sustained cold injuries of the feet in service.  See 38 U.S.C.A. § 1154(b).  The question before the Board therefore is whether his current disabilities are related to his in-service cold injuries. 

VA clinical records dated in June 2002 show that the Veteran complained of cold injuries of both feet in service.  He stated that since the initial in-service injuries, he had experienced frequent pain and burning in his feet.  The assessment was neuralgia secondary to cold injury.  April 2003 nerve conduction studies confirmed that the Veteran had peripheral neuropathy of the bilateral lower extremities.

Clinical records also show that the Veteran frequently seeks treatment for onychomycosis and fungal infections of the feet.  The Veterans Benefits Administration Manual M21-1, part VI, (Manual) paragraph 11.20 recognizes that veterans with a history of cold injury may experience chronic fungus infection of the feet, such as onychomycosis, and disturbances of nail growth, and that service connection for these residuals may be in order if they arise in the area of a cold injury incurred during military service unless an intercurrent nonservice-connected cause is determined.  Here, the onychomycosis and fungal infections present in the area of the in-service cold injury, and there is no intercurrent nonservice-connected cause for the disorders.  Resolving doubt in favor of the Veteran, the Board concludes that onychomycosis is also a residual of the Veteran's presumed in-service cold injuries.

As the Veteran's onychomycosis and peripheral neuropathy have been determined to be consistent with cold injuries, the Board finds that service connection for residuals of cold injuries of both lower extremities is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat.  Thus, it is more likely than not that his current disability, which has been described as onychomycosis and peripheral neuropathy of the lower extremities, was sustained as a result of his service.  

As the preponderance of the evidence is in favor of the claim, service connection for the residuals of cold injuries of lower extremities is warranted.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of acoustic trauma sustained in service.  He describes first noticing diminished acuity of hearing during service after being exposed to artillery fire.  His hearing loss persisted, with gradual worsening over the years.  

As noted above, the vast majority of the Veteran's service records have been determined to have been destroyed in a fire in 1973.  Because the Veteran's service records are largely unavailable, there is no contemporary clinical evidence available to corroborate his contention that he first noticed diminished acuity of hearing in service. 

The Veteran's available service records demonstrate that he served as a gunner during his first period of active duty.  The record otherwise demonstrates sufficient proof of participation in combat, as discussed above, such that he may be presumed to have been exposed to acoustic trauma in service.  See 38 U.S.C.A. § 1154(b). 

As the Veteran is presumed to have been exposed to acoustic trauma in service, the remaining questions before the Board are whether the Veteran has a current diagnosis of hearing loss for which service connection may be granted, and whether there is nexus between any hearing loss and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz  are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The first post-service medical evidence showing treatment for hearing loss is dated in June 2002, when the Veteran underwent audiometric evaluation in conjunction with a request for hearing aids.  Examination revealed moderate to severe sensorineural hearing loss that meets VA criteria for consideration as a disability. 38 C.F.R. § 3.385.  The examining audiologist did not comment as to whether his hearing loss was related to exposure to acoustic trauma in service. 

The Veteran underwent VA audiological examination in April 2008.  At the time of the examination, the Veteran reported the onset of hearing loss in about 1951.  He attributed his current hearing loss to in-service noise exposure, but acknowledged that he had a history of occupational noise exposure both before and after both periods of active service, as well as a history of recreational noise exposure.  

The examiner noted that there was documentation of significant noise exposure in service.  However, because there were no records available with regard to the Veteran's hearing sensitivity at the time he exited the military, and the Veteran had a lengthy history of post-service occupational noise exposure, the examiner concluded that she was unable to provide an opinion regarding whether the Veteran's current bilateral hearing loss was related to his active service without resorting to speculation. 

The Veteran underwent an additional VA audiological examination in October 2011, as a result of which the examiner determined that it was less likely than not that the Veteran's hearing loss was related to his active service.  The examiner reasoned that although noise exposure during active duty service was confirmed, the Veteran also reported a history of civilian noise exposure.  Without objective evidence of hearing loss at the time of service separation, she could not state that the hearing loss was due to in-service exposure to noise, without resorting to speculation.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this regard, although the October 2011 VA examiner stated that it was less likely than not that the Veteran's hearing loss was related to in-service acoustic trauma, the Board finds that when taking into consideration the rationale for this opinion, the examiner in essence declined to offer an opinion, indicating that to do so would be speculative.  As such, the October 2011 opinion is of no probative value.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that the Court did not err as a matter of law when it treated as "non-evidence" an examiner's statement that recites the inability to come to an opinion); see also Perman v. Brown, 5 Vet. App. 237, 241 (1993) (holding that where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as non- evidence" that has no probative value), overruled on other grounds, Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008).

Despite that a formal opinion linking the Veteran's hearing loss to exposure to acoustic trauma in service is not of record, the Board finds that the Veteran has provided credible testimony regarding exposure to acoustic trauma in service, and that his testimony with respect to having first noticed diminished hearing ability in service, is competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds that the in-service evidence demonstrating that the Veteran was exposed to acoustic trauma in the form of combat fire to be persuasive corroboration of the Veteran's contentions.  

The Board recognizes that in addition to evidence of in-service noise exposure, there is evidence of noise exposure both before and service.  In weighing the Veteran's history of military and civilian noise exposure, the Board finds that the weight of the evidence for and against the claim is in equipoise.  This finding is supported by the conclusions of the October 2011 VA examiner, who essentially found that an etiological opinion could not be provided because the evidence did not clearly support either a favorable or negative opinion.  Notably, there is no evidence which suggests that the Veteran's hearing loss is not the result, at least in part, of noise exposure during the his active service.  As such, the Board finds that the evidence is at the very least in relative equipoise and that service connection therefore is warranted.

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board concludes that the Veteran incurred bilateral hearing loss as a result of his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 




ORDER

Service connection for the residuals of cold injuries (onychomycosis and peripheral neuropathy) of the bilateral lower extremities is granted.

Service connection for bilateral hearing loss is granted.


REMAND

Additional development is needed prior to further disposition of the claims for service connection for the residuals of cold injuries of the bilateral upper extremities, a bilateral knee disability, and a lumbar spine disability.

The Veteran asserts that he has neurological residuals of cold injuries of the upper extremities he sustained in Korea.  He also asserts that he injured his back and knees as a result of jumping into a ditch in effort to avoid enemy fire while stationed in Korea.  

As discussed in the decision above, the evidence of record is sufficient to support a finding that the Veteran engaged in combat with the enemy.  As such, he is presumed to have sustained cold injuries of the upper extremities, as well as injuries of the lumbar spine and knees while stationed in Korea.  See 38 U.S.C.A. § 1154(b).  

The record does not contain any opinions addressing the etiology of the Veteran's disabilities of the upper extremities, knees, or lumbar spine.  As such, it is unclear to the Board whether the Veteran has current residuals of cold injuries of the upper extremities, bilateral knee disabilities, or a disability of the lumbar spine related to the injuries he is presumed to have sustained in service.  Accordingly, a remand for an examination is necessary in order to fairly decide the merits of the Veteran's claims.   See U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).

A remand is also necessary in order to obtain private clinical records.  VA treatment records show that in November 2010 the Veteran reported that he was followed by a private physician for his primary care.  As VA has not yet requested records from this physician, and the records associated with this care may be relevant to the Veteran's claims, an attempt to obtain them should be made.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran's authorization to obtain private records from his primary care physician, as well as records from any other private physicians who have treated him for the residuals of cold injuries of the upper extremities, as well as his back and knee disabilities.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file the private medical records.  All attempts to secure these records must be documented in the claims folder. 

2.  After the records noted above have been associated with the claims file, schedule the Veteran for a neurological examination for the purpose of ascertaining whether the Veteran has any current residuals of the cold injuries of the upper extremities he is presumed to have sustained in combat service.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current symptoms or manifestations, including carpal tunnel syndrome, are related to the injuries the Veteran sustained in service.  In answering this question, the examiner is reminded that despite the absence of service records demonstrating injury, the Veteran is presumed to have sustained upper extremity cold injuries as a result of prolonged exposure to extreme cold.  For this reason, in rendering the requested opinion, the examiner should specifically consider the Veteran's report of in-service symptomatology and his post-service description of continuity of symptoms.

3.  After the records noted above have been associated with the claims file, schedule the Veteran for an orthopedic examination for the purpose of ascertaining whether the Veteran's current lumbar spine and knee disabilities are related to the injuries he is presumed to have sustained in combat service.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current symptoms or manifestations are related to the injuries the Veteran sustained in service, or whether it is at least as likely as not that the disabilities otherwise had their clinical onset during the Veteran's active service.  In answering these questions, the examiner is reminded that despite the absence of service records demonstrating injury, the Veteran is presumed to have sustained back and knee injuries as a result of jumping into a ditch in effort to avoid enemy fire.  For this reason, in rendering the requested opinions, the examiner should specifically consider the Veteran's report of in-service symptomatology and his post-service description of continuity of symptoms.

4. Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


